Citation Nr: 0921810	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
hearing loss, evaluated as 100 percent disabling; special 
monthly compensation has been awarded under 38 U.S.C.A. 
§ 1114 (k) due to deafness of both ears.

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected bilateral hearing loss; the evidence also 
indicates that he is not bedridden or helpless due to his 
bilateral hearing loss.

3.  The evidence of record does not show that the veteran's 
service-connected bilateral hearing loss requires him to be 
permanently housebound.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).

2.  The criteria for an award of special monthly compensation 
based on housebound status are not met.  38 U.S.C.A. §§ 1502, 
1521, 5103A, 5107 (West 2002); 38 C.F.R. § 3.351 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for special monthly 
compensation based on the need for regular aid and 
attendance, or being housebound, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in December 2006 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in that December 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
examination was not conducted with respect to the veteran's 
claim for special monthly compensation as there were no 
questions of medical fact which required an examination to be 
resolved.  See 38 C.F.R. § 3.159(c).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that pieces of 
evidence that are not explicitly discussed herein have been 
overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  Compensation at that rate is payable when 
the veteran, due to service-connected disability or 
disabilities, has the anatomical loss or loss of use of both 
feet or one hand and one foot, or is blind in both eyes, or 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

That the veteran experiences significant impairment as a 
result of his 
service-connected bilateral hearing loss is not in dispute.  
Indeed, the veteran's service-connected bilateral hearing 
loss is assigned the maximum 100 percent evaluation, and the 
October 2003 VA examiner concluded that the veteran had 
moderately severe to profound sensorineural hearing loss in 
the right ear, and severe to profound sensorineural hearing 
loss in the left ear.  However, he is not blind, nor does he 
have loss of use of both feet or one hand and one foot due 
exclusively to his service-connected disabilities.  
Additionally, the evidence does not show that the veteran is 
helpless or bedridden due to his service-connected bilateral 
hearing loss. Although the veteran has asserted that his 
bilateral hearing loss causes gait imbalance and/or balance 
problems which result in a need for aid and attendance, the 
evidence of record does not support this contention.  

There are three periods of time subsequent to the veteran's 
service separation where the record reflects that the veteran 
had an abnormal gait and/or balance problems.  However, 
nowhere in the records pertinent to these three periods is it 
stated or concluded that the gait imbalance or other balance 
problems are related to the veteran's service-connected 
hearing loss.  A January 1973 letter from the veteran's VA 
physician noted that the veteran required aid and attendance 
and should not leave his residence or the grounds of his 
residence due to his physical problems, to include scar 
tissue on the brain, hypertension, angina pectoris, and 
convulsive seizures.  The July 1973 rating decision noted 
that the physician's request for aid and attendance on the 
veteran's behalf was due to cerebral dysrhythmia with 
convulsions and unsteady gait.  The October 2003 VA general 
medical examination noted that the veteran's gait was 
bilaterally antalgic, and that his bilateral knee arthritis 
had greatly diminished his ability to get around and function 
to the point where total knee replacements were being 
considered.  

Finally, an October 2006 letter from the veteran's private 
physician indicated that the veteran needed home-based 
assistance for rehabilitation from the incarcerated inguinal 
hernia surgery and colostomy, noting that the veteran's other 
health problems included pneumonia, systolic heart failure, 
and gait instability.  Two other private physicians' letters, 
dated in September 2006 and October 2006, similarly relate 
that the veteran required daily aid and assistance.  The 
September 2006 letter noted that the veteran required around-
the-clock care to facilitate his recovery from the June 2006 
left inguinal hernia surgery, and the October 2006 letter 
noted that the veteran needed close supervision and 
assistance with daily self-care, particularly considering his 
age, multiple cardiac conditions, and medication regimen.

Moreover, other than the three instances documented above, 
which do not relate the veteran's abnormal gait and/or 
balance problems to his service-connected bilateral hearing 
loss, the evidence of record reflects that the veteran did 
not have balance problems for at least 20 years prior to his 
June 2006 surgery.  A February 1989 VA audiologic examination 
report, October 1989 private outpatient visit record, and 
April 1990 VA audiologic examination report do not show that 
the veteran had balance difficulties.  He denied experiencing 
dizziness or balance problems during a December 1998 VA 
outpatient visit.  During the physical examination portion of 
the October 2003 VA general medical examination noted above, 
neurologic testing showed good balance and no motor or 
sensory abnormalities, despite the antalgic gait.  Finally, 
at the October 2003 VA audiologic examination, there was no 
objective or subjective report of dizziness or balance 
problems, even though moderately severe to profound right ear 
hearing loss, and severe to profound left ear hearing loss, 
was diagnosed at that time.  

The aggregate evidence of record reflects that the veteran 
required assistance with his activities of daily living 
beginning with his rehabilitation from left inguinal hernia 
surgery in June 2006.  However, service connection is not in 
effect for any of the medical conditions that precipitated or 
resulted from the June 2006 surgery, and required the 
assistance with his activities of daily living.  The evidence 
discussed above also does not show that that the veteran's 
gait imbalance or other balance problems were caused by his 
service-connected bilateral hearing loss, as the veteran has 
alleged, or that the service-connected bilateral hearing loss 
alone predicates a need for aid and attendance.  Accordingly, 
as the pertinent criteria are not met, special monthly 
compensation based on the need for aid and attendance is not 
warranted.


Although the veteran does not qualify for special monthly 
compensation on the basis of a need for aid and attendance, 
increased compensation may be payable if the veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2008).  The veteran's bilateral hearing loss is 
rated as 100 percent disabling, but he has no additional 
service-connected disorders.  

Thus, special monthly compensation on the basis of housebound 
status may be awarded only if the evidence shows that his 
service-connected bilateral hearing loss makes him 
permanently housebound.  See id.  That is not shown by the 
record.  One of the October 2006 private opinion letters 
indicated that the veteran needed "homebound assistance" 
following his June 2006 surgery, and the other October 2006 
letter as well as the September 2006 letter noted above 
stated that the veteran needed close supervision for care 
while "at home."  Even if the veteran's recovery from his 
June 2006 surgery required him to be permanently housebound, 
service connection is not in effect for any of the medical 
conditions related to that surgery, and the evidence of 
record does not otherwise reflect that the veteran's 
bilateral hearing loss requires him to be permanently 
housebound.  Accordingly, as the pertinent criteria are not 
met, special monthly compensation on the basis of being 
permanently housebound is not warranted.

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
special monthly compensation based on the need for regular 
aid and attendance of another person and/or housebound 
status.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's 
sacrifice during his service to his country in World War II 
is recognized; however, cases must be decided based on the 
evidence of record.  See Harvey v. Brown, 6 Vet. App. 416, 
425 (1994) (holding that decision makers are bound by the law 
and are without authority to grant benefits on an equitable 
basis).  




ORDER

Special monthly compensation, based on a need for the regular 
aid and attendance of another person, or being housebound, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


